Citation Nr: 1034577	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  05-08 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The appellant had a verified period of active duty for training 
(ACDUTRA) in the Army Reserves from March 10, 1983, to June 16, 
1983.  The National Personnel Records Center (NPRC) has 
determined he had no other periods of active duty.

This appeal to the Board of Veterans' Appeals (Board) is from a 
June 2003 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee, which 
determined the appellant had not submitted new and material 
evidence and, therefore, denied his petition to reopen his claims 
for service connection for back and neck conditions.

As support for his petition to reopen these claims, the appellant 
testified at a hearing at the RO in October 2003 before a local 
Decision Review Officer (DRO).

The Board subsequently, in January 2008, determined there was new 
and material evidence and, therefore, reopened these claims.  
However, before readjudicating these claims on their underlying 
merits, the Board proceeded to remand these claims to the RO via 
the Appeals Management Center (AMC) for further development and 
consideration.  The Board again remanded these claims in 
June 2008 and most recently in June 2009 for still further 
development and consideration.  In June 2010, the AMC issued a 
supplemental statement of the case (SSOC) continuing to deny the 
claims on their underlying merits and returned the file to the 
Board for further appellate review.  




FINDING OF FACT

According to the probative (i.e., competent and credible) 
evidence of record, it is just as likely as not the appellant's 
current lumbar and cervical spine disorders are a result of his 
low back injury while on ACDUTRA.  


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the appellant's 
current lumbar and cervical spine disorders were incurred during 
his active military service.  38 U.S.C.A. §§ 101, 106, 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.6, 3.102, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Here, though, the Board need not 
discuss whether there has been VCAA compliance because the claims 
are being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 
(2009) (harmless error).

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during service 
of a pre-existing condition beyond its natural progression.  
38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  



Stated somewhat differently, to establish entitlement to service 
connection, there must be:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed. Cir. 2004).

Certain chronic diseases such as degenerative joint disease (DJD, 
i.e., arthritis) will be presumed to have been incurred in 
service if manifested to a compensable degree of at least 10-
percent disabling within one year after service.  This 
presumption, however, is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.  This presumption also does not apply 
to periods of ACDUTRA or inactive duty training (INACDUTRA).  
See Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

That said, active military, naval, or air service includes any 
period of ACDUTRA during which the individual concerned was 
disabled or died from disease or injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 
3.6(a) (2009).  ACDUTRA is, among other things, full-time duty in 
the Armed Forces performed by Reserves for training purposes or 
by members of the National Guard of any state.  38 U.S.C.A. § 
101(22) (West 2002); 38 C.F.R. § 3.6(c)(1) (2008).  The 
presumptions of soundness and aggravation, however, do not apply 
to periods of ACDUTRA.  See Paulson v. Brown, 7 Vet. App. 466, 
470-471 (1995).

National Guard duty is distinguishable from other Reserve service 
in that a member of the National Guard may be called to duty by 
the governor of their state.  "[M]embers of the National Guard 
only serve the federal military when they are formally called 
into the military service of the United States [, at] all other 
times, National Guard members serve solely as members of the 
State militia under the command of a state governor."  Allen v. 
Nicholson, 21 Vet. App. 54, 57 (2007).  


"Therefore, to have basic eligibility for Veterans benefits 
based on a period of duty as a member of a state National Guard, 
a National Guardsman must have been ordered into Federal service 
by the President of the United States, see 10 U.S.C. § 12401, or 
must have performed "full-time duty" under the provisions of 
32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

In adjudicating this claim, the Board also has considered the 
doctrine of reasonable doubt.  In determining whether service 
connection is warranted for a disability, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise - meaning about evenly balanced for and 
against the claim, with the appellant prevailing in either event, 
or whether instead a preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The first point worth noting in deciding this appeal is that 
there is no disputing that the appellant currently has both 
lumbar and cervical spine disorders.  The June 2004 VA examiner, 
based upon physical examination and X-ray findings, diagnosed 
lumbar and cervical spondylosis.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (indicating service connection presupposes a 
current diagnosis of the condition claimed).

The appellant's service treatment records (STRs) from his 
verified period of ACDUTRA in 1983 show he sustained a back 
injury that required treatment for resultant back and neck pain.  
A June 1983 entry documents his two-month history of low back 
pain after injury from falling down, although the contemporaneous 
diagnosis was limited at that time to functional stress.

While other Army National Guard records note additional back and 
neck injuries the following year, in June and August 1984, it is 
unclear whether these additional injuries occurred during a 
qualifying period of ACDUTRA.  Rather, the NPRC's September 2009 
response indicates these other, additional, injuries did not 
occur while the appellant was on ACDUTRA.  To the extent he is 
alleging that his current lumbar and cervical spine disorders are 
a result of the injuries he sustained in 1983 and 1984 during his 
ACDUTRA in the Kentucky Army National Guard, since only 
"Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 
1110 and 1131, he must first establish that he qualifies as a 
"Veteran" for these specific periods of service.  Concerning 
the injuries during that latter period of service, 
his Army National Guard service personnel records (SPRs) do not 
resolve whether he was indeed a "Veteran" when he injured his 
back and neck again in 1984.  

Post-service records show the Veteran began receiving ongoing 
treatment for back pain in September 1988 and for neck pain in 
1991, which he has consistently attributed to the injuries he 
sustained in service.  His VA outpatient treatment records show 
he was initially seen in September 1988 for right leg and back 
pain.  The report refers to prior surgery on the right thigh to 
remove bone chips, which is unrelated to the claims on appeal, 
but also notes his history of a back injury.  Thereafter, 
numerous VA outpatient treatment records dated in 1991 and 1992 
note his complaints of low back and neck pain since injuries he 
sustained while on ACDUTRA in 1983 (so during a qualifying period 
of active military service).  
X-rays of the lumbar and cervical segments of his spine were 
negative.  The diagnoses included low back pain and cervical 
strain.  

Private medical records also show continued treatment for low 
back and neck pain since the Veteran's injuries in service.  For 
example, a February 2004 record from Semmes-Murphey Neurologic & 
Spine Institute indicates he has been disabled due to a long 
history of back and neck pain since an injury he sustained 
while serving in the National Guard.  In March 2004, he had a 
right-sided hemilaminectomy, mesofacetectomy, foraminotomy, and 
microdiskectomy for a lumbar disc herniation at the L5-S1 level. 

The Board therefore finds the Veteran's lay assertions of 
injuries during service to his back and neck to be credible, 
especially since there are objective indications in his records 
that he had reported this history of injury in service even 
before filing his claim for VA compensation or other benefits, so 
at times when there presumably was no incentive to fabricate 
information for his personal gain - financial or otherwise.  See 
Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the 
credibility of lay evidence can be affected and even impeached by 
inconsistent statements, internal inconsistency of statements, 
inconsistency with other evidence of record, facial 
implausibility, bad character, interest, bias, self-interest, 
malingering, desire for monetary gain, and witness demeanor).

The Veteran's STRs do not contradict his accounts of relevant 
injury during his service, and in particular in 1983 while on 
ACDUTRA.  And he has had several documented instances of 
complaints and treatment for his back and neck pain in the years 
since service.  He has given a very consistent account of his 
injury in service, both in terms of the circumstances 
precipitating that trauma and the severity of his resultant 
residuals.  So there is no inherent reason to doubt or question 
his credibility, including his allegation that he has experienced 
continuous symptoms (persistent pain and discomfort) during the 
many years since.  This, in turn, suggests chronicity or 
permanency of the disability resulting from the injury in service 
by showing continuity of symptomatology during the many years 
since.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 
494-97 (1997).

Indeed, medical evidence of treatment is not needed to 
corroborate his assertion that he has experienced back and neck 
pain since that injury in service.  Rather, as this is within the 
realm of his five senses, he need only establish he has 
experienced continuous symptoms (not had continuous treatment).  
See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court has 
recognized lay evidence as potentially competent to support 
presence of disability, including during service, even where not 
corroborated by contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Court has 
similarly determined that a VA examination was inadequate because 
the examiner did not comment on the Veteran's report of in-
service injury and, instead, relied on the absence of evidence in 
the service treatment records to provide a negative opinion.  See 
Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Certainly then, 
when, as here, there is documentation of the claimed injury 
in service and of continuous symptoms since, this adds even more 
credibility to the appellant's lay allegations.

Ultimately, though, competent and credible medical nexus evidence 
is needed to associate these continuous symptoms since that 
injury in service with his current lumbar and cervical spine 
disorders.  And there is medical evidence for and against the 
claims on this determinative issue.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  See, 
too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  

After reviewing the claims file, a VA examiner opined in June 
2004 that, "[i]t is hard to say if all this originated from [the 
Veteran's] original accident in the Military, but it is at least 
as likely as not that some of his disc troubles in his low back 
stem from the Military.  His underlying chronic cervical and 
lumbar pain is less clear."  So this examiner's statement 
provides competent medical nexus opinion evidence tending to 
attribute the Veteran's current lumbar, and possibly even 
cervical, spine disorders to his injury while on ACDUTRA.

The July 2004 VA examiner's addendum opinion appeared to 
contradict that prior June 2004 nexus opinion, but the 
supplemental opinion against the claims appears to have been 
based on an inaccurate history and therefore entitled to limited, 
if any, probative weight.  Indeed, the July 2004 addendum 
incorrectly stated that treatment had not begun until 1992, while 
the claims file clearly showed post-service treatment for back 
pain since at least 1988, so considerably sooner.  
See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (rejecting a 
medical opinion as "immaterial" where there was no indication 
that the physician reviewed the claimant's STRs or any other 
relevant documents which would have enabled him to form an 
opinion on service connection on an independent basis); Reonal v. 
Brown, 5 Vet. App. 458 (1993) (indicating a diagnosis and 
etiological opinion is only as good and credible as the 
predicating history).



The February 2008 VA examiner's opinion, which also concluded 
against this necessary linkage between the current disability and 
the injury in service, likewise failed to accurately review the 
claims file.  The examiner cited incorrect dates for the 
Veteran's back injury and also failed to discuss any of the 
findings contained in the STRs pertaining to complaints and 
treatment for back and neck pain.  It is therefore apparent that 
this examiner did not review the STRs or all of the pertinent 
history, or at the very least did not account for these relevant 
complaints and findings in service, which is essential in 
resolving these claims.  Therefore, the February 2008 VA 
examiner's opinion is also entitled to limited probative value.  
Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) (indicating 
review of the claims file, including the STRs, is not dispositive 
of the probative value of a medical nexus opinion, but that it 
may lessen or altogether eliminate the probative value of the 
opinion if, for example, the doctor offering the opinion 
overlooked pertinent reports regarding the Veteran's medical 
history).  Also, in Kowalski v. Nicholson, 19 Vet. App. 171 
(2005), the Court indicated the Board may not disregard a 
favorable medical opinion solely on the rationale it was based on 
a history given by the Veteran.  Rather, as the Court further 
explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), 
reliance on a Veteran's statements renders a medical report not 
credible only if the Board rejects the statements of the Veteran 
as lacking credibility.  Here, for the reasons and bases already 
discussed, the Board has found the Veteran's lay testimony 
regarding his injury in service, in 1983 while on ACDUTRA, to be 
very credible.

An even more recent August 2008 VA compensation physician's 
opinion and October 2008 addendum further tend to discount the 
notion that the Veteran's current lumbar and cervical spine 
disorders are attributable to his service.  Rather, this 
physician concluded these current disabilities are the result of 
"age-related changes."  Indeed, the opinion stated that "[d]ue 
to the length of time between initial injury, back strain, and 
need for operative intervention, it is less likely as not that 
the initial injury and herniated disc are related."



But, whereas the positive opinion by the June 2004 VA examiner 
was based on a credible and complete history and objective 
physical examination of the Veteran, it appears this most recent 
unfavorable opinion by the August 2008 examiner, instead, was 
based only on a review of the medical records in the claims file, 
not also a personal evaluation of the Veteran that would have 
permitted a more 
in-depth analysis of the Veteran's particular situation and 
circumstances.

These conflicting medical nexus opinions are certainly sufficient 
to place the evidence for and against the claims into relative 
equipoise (even balance), so as to in turn warrant resolving any 
doubt in the Veteran's favor regarding whether his current lumbar 
and cervical spine disabilities are residuals of his injury in 
service.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (under the "benefit-of-the-doubt" 
rule, where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material to 
the determination of the matter," the Veteran shall prevail upon 
the issue).  An absolutely accurate determination of etiology is 
not a condition precedent to granting service connection, nor is 
definite etiology or obvious etiology.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for a low back (lumbar spine) 
disorder is granted.

The claim for service connection for a cervical spine disorder 
also is granted.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


